          Case 1:20-cr-00153-JSR Document 37 Filed 12/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
                                   :
UNITED STATES OF AMERICA           :
                                   :                     CONSENT PRELIMINARY ORDER
          - v. -                   :                     OF FORFEITURE/
                                   :                     MONEY JUDGMENT
DEVANTE MANNING,                   :
                                   :                     20 Cr. 153 (JSR)
                 Defendant.        :
                                   :
---------------------------------- x

WHEREAS, on or about February 21, 2020, DEVANTE MANNING (the “Defendant”), among

others, was charged in a three-count Indictment, 20 Cr. 153 (JSR) (the “Indictment”), with

conspiracy to commit Hobbs Act Robbery, in violation of Title 18, United States Code, Section

1951 (Count One); Hobbs Act Robbery, in violation of Title 18, United States Code, Section

1951 and 2 (Count Two); and firearms use, carrying and brandishing, in violation of Title 18,

United States Code, Sections 924(c)(1)(A)(i), 924(c)(1)(A)(ii) and 2 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and Two of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property,

real and personal, that constitutes or is derived from proceeds traceable to the commission of the

offenses charged in Counts One and Two of the Indictment, including but not limited to a sum of

money in United States currency representing the amount of           proceeds traceable    to the

commission of the offenses charged in Counts One and Two of the Indictment;

WHEREAS, on or about ________________, the Defendant pled guilty to Count Two of the

Indictment, pursuant to a plea agreement with the Government, wherein the Defendant admitted

the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit to the
          Case 1:20-cr-00153-JSR Document 37 Filed 12/23/20 Page 2 of 5




United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United

States Code, Section 2461(c): a sum of money equal to $2,800.00 in United States currency,

representing proceeds traceable to the commission of the offense charged in Count Two of the

Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the amount of $2,800

in United States currency representing the amount of proceeds traceable to the offense charged

in Count Two of the Indictment that the Defendant personally obtained, for which the Defendant

is jointly and severally liable with co-Defendants Nefy Mendez, Michael Smith and Kyshawn

Robinson, to the extent forfeiture money judgments are entered against Nefy Mendez, Michael

Smith and Kyshawn Robinson; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States of America,

by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States Attorney,

Kevin Mead of counsel, and the Defendant, DEVANTE MANNING, and his counsel, Lisa

Scolari, Esq., that:

                1.     As a result of the offense charged in Count Two of the Indictment, to

which the Defendant pled guilty, a money judgment in the amount of $2,800 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count Two of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant, for which the Defendant is jointly and severally liable with co-Defendants
          Case 1:20-cr-00153-JSR Document 37 Filed 12/23/20 Page 3 of 5




Nefy Mendez, Michael Smith and Kyshawn Robinson, to the extent forfeiture money judgments

are entered against Nefy Mendez, Michael Smith and Kyshawn Robinson.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,

this Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

DEVANTE MANNING, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States

Marshals Service, and delivered by mail to the United States Attorney’s Office, Southern District

of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St.

Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case

number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

the United States Attorney’s Office is authorized to conduct any discovery needed to identify,

locate or dispose of forfeitable property, including depositions, interrogatories, requests for

production of documents and the issuance of subpoenas.
         Case 1:20-cr-00153-JSR Document 37 Filed 12/23/20 Page 4 of 5




              7.     The Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

              8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit,

United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
          Case 1:20-cr-00153-JSR Document 37 Filed 12/23/20 Page 5 of 5




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

       /s/ Kevin Mead                                                  12/23/2020
By:    ____________________________                                 _________________
       Kevin Mead                                                          DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2211


DEVANTE MANNING


By:    _Devante Manning by Lisa Scolari______                          12/23/2020___
       Devante Manning                                                     DATE


By:    __Lisa Scolari______________                         _____12/23/2020___
       Lisa Scolari, Esq.                                                DATE
       Attorney for Defendant
       20 Vessey Street, Ste. 400
       New York, New York 10007


SO ORDERED:

                                                                       12/23/20
                                                                    _________________
                                                                          DATE
